Case 2:19-cv-00407-JCB Document 53-2 Filed 06/25/20 PagelD.459 Page 1 of 3

EXHIBIT B

 
Case 2:19-cv-00407-JCB Document 53-2 Filed 06/25/20 PagelD.460 Page 2 of 3

August 31, 2018

Dear Mr. & Mrs. Watkins:

This letter ts in regard to the District's continued provision of nursing services to Kj in connection
with the management of his diabetes.

As you know, H's Diabetes Medical Management Order (DMMO) expires on September 5, 2018. In
order to continue to provide sarvices we need both of the following documents submitted before the
start of the school day an September 5, 2018: (1) a signed Jordan School District Nursing Services
Request for Special Health Care Services and Release of Confidential information ("Nursing Services
form”); and (2) a current Diabetes Medical Management Order from KR’s physician.

HEEB will be unable to attend school until both documents are signed and provided to us.
We have requested these materials on multiple prior occasions:

* On July.23, 2018 Sarah Roper, RN, emailed you requesting an updated DMO;
* On July 27, 2018 Ms. Roper emailed you again requesting the DMMO and offered to request it
directly from Primary Children’s Medical Center:
o Mrs. Watkins responded that she would provide the DMMO;
* On July 30, 3018 Ms. Roper emailed you again about the DMMO;
* On August 9, 2018 Ms. Roper emailed you again about the OMMO;
o Mrs. Watkins responded that the OMMO is not ready yet;
* On August 15, 2018, Ms. Roper emailed you requesting that the DMMO be provided prior to the
Health Care Plan meeting scheduled for August 17, 2018;
© No reply was received
* inthe August 17, 2018 meeting regarding the Health Care Plan Mrs. Watkins stated that Or.
Murray was still working on the DMMO. Ms. Roper informed you that per Board policy, the old
one could be used far 10 days, and that the new DMMO would be needed by September S, 2018
in order to continue to administer medication at school:
* On August 27, 2018, Ms. Roper received an emall from Or. Murray stating that she would like
the school and the parents to agree on a medical plan and that she would sign It;
* tan email you sent to Amanda Soflinger and others on August 28, 2018 you refused to sign the
Nursing Services Form. You also placed a number of constraints on the ability of District/scheol
nursing staff to speak with Dr. Murray.

You have asserted that signing the Nursing Services Form is voluntary. As you know, the form states:

Signing this release is voluntary. Refusing to sign it will not affact the schoo! or district's
commitment to provide a quality education for the student. However, the requested
records ond permission to communicate with the student’s licensed health care provider
Case 2:19-cv-00407-JCB Document 53-2 Filed 06/25/20 PagelD.461 Page 3 of 3

may be required in order for the school to implement an appropriate plan of education,
learning accommodations/modifications, and/or health care.

The form also states:

{ further understand that health core services will not be provided by Jorden School
Oistrict personne! prior to the submission of a primary health care provider's statement,
if requested, and the development of a Health Care Pion by a Jordan School District
nurse in conjunction with communication with the licensed health care provider, as

needed.

Given the extensive nature of K's diabetes management orders, appropriate health care services
cannot be provided by the District absent effective two-way communication between the District and
F's medical providers. You previously revoked that consent. The limitatians you have attempted to
place on these communications in connection with the signing of a new Nursing Services Form are not
reasonable, de not allow the District to meet its professional obligations, and place an undue
administrative burden on the District and Its nursing staff.

The District is ready, willing, and able to fully accommodate E's disability and to provide nursing
services to WBS at schoo! upon submission of the requested information.

However, if we do not have a DIMIMO and a completed Nursing Services Form In hand by September S,
2018, we will be unable to serve HI at school. The alternative would be the provision of educational
services at home pursuant to the District’s Home & Hospital Program.

You have a right to address any disagreements with this decision through the District’s 504 Grievance
Procedures, a copy of which are enctosed.

Sincerely,
Nancy Ward

Educational Support Services

t 504 Team
